Opinion by
Mr. Justice Heydrick,
Tbe learned court below found substantially that the title to the goods levied upon was in the claimant in trust “ to manage, release and dispose of the same as he saw proper, only accounting to the firm (Wood, Brown & Oo.) for the proceeds.” Having such title, it cannot be doubted that the claimant could have maintained trespass against the sheriff if that officer had sold the goods. And, in such action, it would not have been necessary or proper to set out in the pleadings the trust upon which the plaintiff held the property. As was said in Armstrong v. City of Lancaster, 5 Watts, 68, such “immaterial suggestion would be not only unnecessary, but prejudicial by reason of its tendency to complication, and the introduction of irrelevant proof.” Why, then, it should be thought necessary to set out in the pleadings, in an issue designed to protect the sheriff, a trust that could not be inquired into in an action against him, is jiot apparent. In the present case it could not have answered any useful purpose, or availed the defendant in the issue, since it would have but disclosed a beneficiary, whose interest it was the duty of the claimant, as the holder of the legal title, to protect. For the purpose of such protection, and for all purposes that concerned either the sheriff or the execution creditor, the right of property was in the plaintiff. It was proper to find out, by cross-examination of the claimant, or otherwise, whether he was an intermeddler, but when it was developed that it was his right, in virtue of his legal title, and his duty, in virtue of the trust upon which he held that title, to protect the goods from seizure and sale, the execution creditor had no further concern about his relation to them. This is clearly inferable from Shive v. Finn, 134 Pa. 158. In each of the cases relied upon as establishing a contrary doctrine, there was an interest in the goods which, as against the claimant or anybody represented by him, might have been sold by the sheriff without the commission of a trespass. They are therefore clearly distinguishable from a case like the present, where the legal title to the whole of the property is in the claimant.
The judgment is reversed.
*51It was stated in the paper book of appellant in above ease that the two following oases, Nos. 118 and 120, July T., 189.1, involved the same questions; and that, by agreement of counsel, the court was requested to enter the same judgment in all.
Campbell v. Wasserman.
For the reasons given in Campbell v. Clevenstine, decided at this term, the judgment in this case is reversed.
Campbell v. Ellis.
For the reasons given in Campbell v. Clevenstine, decided at this term, the judgment in this case is reversed.